Citation Nr: 1810641	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  He had service in the Republic of Vietnam, where he was an infantry unit commander.  His awards and decorations included the Bronze Star Medal with Combat V device.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision by the RO.  

In May 2017, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

A review of the record, such as the report of the Veteran's November 2014 VA examination, raises a claim of entitlement to service connection for the residuals of a traumatic brain injury.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101 (2017).  It is referred to the RO for appropriate action.


FINDING OF FACT

Since service connection became effective March 7, 2011, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily, with normal routine behavior, self-care, and conversation.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107 (2012).  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In June 2011, VA appropriately notified the Veteran and his representative of the information and evidence needed to substantiate and complete a claim for service connection for PTSD.  As noted above, that claim was successful, and the Board assigned a 30 percent rating for that disorder.  The Veteran disagreed with that rating, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating for PTSD is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  

During the course of his claim, the Veteran did not identify or submit any records reflecting treatment for PTSD.  Nevertheless, VA conducted examinations and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that the 30 percent rating for his service-connected PTSD did not adequately reflect the severity of that disorder.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  .

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the appropriate disability evaluation to assign, the primary consideration is not only for the Veteran's symptoms, but how those symptoms impact the Veteran's occupational and social impairment.  The Veteran need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, since all ratings in the general rating formula are associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013). 

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2017).  

For example, a GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32; Carpenter v. Brown, 240 (1995).  

The GAF rating is not dispositive of the level of impairment caused by such illness.  Rather, it is considered in light of all of the evidence of record.  38C.F.R. § 4.126 (2017); Brambly.  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of DSM with revisions in the recently updated Fifth Edition (DSM-5).  However, the Secretary of VA did not intend for the revisions to apply to claims, such as the Veteran's, that had been certified for appeal to the Board on or before August 4, 2014.  Accordingly, the revised regulations do not apply.  

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, VA examinations in July 2011 and November 2014 show that the Veteran expressed anger and disillusionment with the Vietnam conflict and avoidance of reminders of Vietnam, such as violent movies.  He reported that he preferred to be alone on forty acres of land that he owned and presented a guarded and suspicious mood.  In addition, there was evidence of sleep impairment with nightmares, and continuing complaints of irritability.  However, he was generally cooperative and casually-dressed and adequately-groomed.  He was well-oriented, and there was no evidence of hallucinations, delusions, or of significant cognitive impairment.  He displayed a wide range of affect, and there was no impairment of thought process or communication.  Following the July 2011 examination, the examiner assigned a GAF of 53, commensurate with moderate impairment.  

In addition, there are no findings of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in understanding complex commands.  In this regard, the Board notes that the Veteran had a long career as a self-employed general contractor.  As the owner of the company, he reportedly dealt with many professionals in negotiating business deals.  Although it he stated that he had not been able to make a living since 2007, he acknowledged that such circumstance was due, primarily, to the real estate crisis.  Moreover, the Board notes that the Veteran was capable of completing the basic activities of daily living and managing his financial affairs without assistance.  Indeed, the evidence shows that the Veteran is generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  

On balance, the severity, duration, and frequency of the Veteran's PTSD symptoms meet or more nearly approximate the schedular criteria for the 30 percent rating currently in effect.  Accordingly, that rating is confirmed and continued.  

In arriving at this decision, the Board has considered the possibility of scheduling a third VA examination to determine the severity of the Veteran's PTSD.  During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that his PTSD had gotten worse since his VA examination in November 2014.  He acknowledged, however, that he had not had any treatment or been taking any medication for PTSD.  Moreover, he has not identified any outstanding evidence that there has in fact been a material change in his PTSD.  A bald, unsubstantiated claim for an increase in disability rating is not evidence of a material change in that disability and is insufficient to trigger a reexamination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. Aug. 2, 1999), mot. for rehearing en banc denied, No. 99-7015 (Fed. Cir. Oct. 19, 1999) (en banc) (unpublished order), cert. denied, 120 S. Ct. 1960 (S. Ct. May 15, 2000) (No. 99-1191).  Should the Veteran present future evidence of a material change in his PTSD, a new examination could be warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


